          Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 1 of 7




UNITED STATES DISTRICT
SOUTHERN DISTRICT OF NEW YORK
___________________________X
                                                              Civil Action No.
CARLOS E. HIDALGO AND MIGDALIA
VILLAFANE HIDALGO individually.

                      Plaintiffs,

                      Vs.                                     JURY TRIAL DEMANDED

OCWEN FINANCIAL CORPORATION
OCWEN LOAN SERVICING, LLC, AND
ALTISOURCE PORTFOLIO SOLUTIONS,
S.A. AND LIBERTY MUTUAL INSURANCE
COMPANY

                       Defendants.
----------------------------------------------------------x

                              PRELIMINARY STATEMENT

   1. Plaintiffs Carlos E. Hidalgo and Dahlia Villafane Hidalgo for their

Complaint against defendants, allege the following based upon personal

knowledge as to their own acts and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through their attorneys.

This is a Breach of contract brought by plaintiffs Carlos E. Hidalgo and Dahlia

Villagane Hidalgo on behave of themselves who had mortgage loans serviced by

Defendants Ocwen Financial Corporation, Ocwen Loan Services, LLC. and

Altisource Portfolio Solutions, S.A. and Liberty Insurance Company in connection

therewith were forced to accept substantially subpar repairs to their residences as a
         Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 2 of 7




result of the conduct of the defendants.

As a result of a fire to the Plaintiff’s residence on or about March 2015, their

residence was substantially damaged. In discharging their duties and obligations

as mortgage servicers, defendants caused the repairs to be made in a extremely

substandard way. The premises are unlivable.

                           JURISDICTION AND VENUE

   2. This Court has diversity jurisdiction pursuant to 28 US Code 1332 (1)

Given that minimal diversity exist among plaintiffs and defendants, there exceed

$2,000,000.

   3. Venue is proper in this district under 28 USC Section 1391 (b) because one

Or more defendants maintain a principal place of business in this district regularly

Conducts business in this district and/or a substantial part of the events giving

Rise to the claim occurred in this district.

                                    PLAINTIFFS

   4. Plaintiff Carlos E. Hidalgo and Migdalia Villafane Hidalgo, husband and

wife, are residents of Mount Vernon, New York. They are the owners of a

house located at 19 Willard Avenue, Mount Vernon, New York. They have

not lived in it since the fire because the house is unlivable. The defendants

claim it has been fully repaired.

                                 DEFENDANTS
        Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 3 of 7




   5. Defendants Ocwen Financial Corporation, Ocwen Loan Services, LLC. and

Altisource Portfolio Solutions, S.A. maintain close relationships with each other

and work together as they did in this case, hiring, appointing or other

interlocking with each other in business dealings. Ocwen Financial Corporation

is the parent corporation. Ocwen Loan Services, LLC is a subsidiary of Ocwen

financial. Altisource Solutions, S.A. is a spinoff in 2009 of Ocwen Financial.

   6. Defendant Ocwen Financial Corporation is a Florida Corporation having

its principal place of business located at 2002 Summit Boulevard 6th Floor, Atlanta

Georgia 30319.

   7. Ocwen Loan Services, LLC is a Delaware Limited Liability Company

having a Principal place of business 1661 Worthington Road Suite, 100, West

Palm Beach Florida 33409.

   8. Altisource Portfolio Solutions S.A. is a Luxembourg Corporation with its

principal place of business at a40, Avenue Monterey L-2163 Luxembourg Grand

Duchy of Luxembourg (352) 24 69 79 00.

   9. Liberty Mutual Insurance Company is Boston,Massachusetts Company with

their principal place of business at 175 Berkeley Street, Boston, MA 02116

                          STATEMENT OF FACTS

   10.On or about February 3, 1999, Mr. and Mrs. Hidalgo purchased a one

family house located at 19 Willard Avenue, Mount Vernon, NY and taking out a
          Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 4 of 7




mortgage on the house. On or about March 2105, a fire occurred in the house

which did substantial damage to the house rendering it unliveable. The three

Defendants are the mortgage servicers for the mortgage servicers for the

mortgage on the house.

   11. Liberty Mutual Insurance company that insured the house against fire

damage.

   12. With the knowledge and prior approval of the defendants, plaintiffs

on or about April 10, 2015 entered into a contract for services to repair the house

with Universal Sales Consultants, Inc., a New Jersey corporation.

   13.Defendant Altisource controlled the payment of insurance funds from

Liberty Mutual Insurance Co. to pay Universal Sales Consultants for its work. As

the work was being done on the repairs, plaintiffs complained to all defendants

that the work done to the house by Universal Sales Consultants was not

satisfactory. Nevertheless, the defendants especially Altisource, caused Liberty

Mutual Insurance Company to pay Universal Sales Consultants. No matter what

plaintiffs told the defendant about the poor quality of the work being done by

Universal Sale Consultants, the defendants would not do anything to correct the

situation, such as withhold payment of insurance payments for the repairs. The

end result of this is that the house is not correctly repaired. In fact, it is not

livable to date.
         Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 5 of 7




   14.In addition, Universal Sales Consultants, Inc. has filed for Chapter 7 Bank

ruptcy protection. In Re: Universal Sales Consultants, Inc. 16-30690-

SLM,(Bankr Ct. D NY)

                           BREACH OF CONTRACT

   15.Plaintiffs repeat and reallege the preceding allegations of this complaint as

if fully set forth.

   16.A valid agreement existed between plaintiff and defendants by virtue of the

Mortgage on plaintiffs’ house. The defendants breached the agreement in at least

The following ways:

       a. Failure to properly supervise the repair work done to plaintiffs house;

       b. Failure to accomplish the repairs in accordance with the relevant
          Building code;

       c. Failure to properly perform claims handling obligations necessary to
          Protect plaintiff’s interests.

   17.Plaintiffs have suffered, and will continue to suffer, damages as a result of

       Defendants’ breach of the agreement.

                      BREACH OF FIDUCIARY DUTY

   18. Plaintiffs repeat and reallege the preceding allegations of this

   complaint as if fully set forth.

   19. As plaintiffs’ advisor and administrative agent, defendants undertook to

act as plaintiffs’ agent. As a matter of law, fiduciary relationship arose between
          Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 6 of 7




Defendants and plaintiffs pursuant to which defendants owed duties of good faith,

due care, loyalty and full disclosure to plaintiffs.

   20.In reasonable reliance on defendants’ affirmative misrepresentations of

material facts and omissions of material facts, plaintiffs entered into contractual

relationships with Universal Sales Consultants, authorized and consummated

substantial transactions, accepted and relied upon defendants’ financial advice

and counseling, and refrained from pursuing other financing alternatives.

   21.Defendants intended for plaintiffs to rely on affirmative misrepresentations

material facts and omissions of material facts.

   22.Defendants breached its fiduciary duties to plaintiffs, which caused and

continues to cause plaintiff substantial injury and harm.

   23.Accordingly, plaintiffs seeks to recover an award of actual damages in an

amount to be determined by the trier of fact.

      WHEREFORE, plaintiff demands judgment against the defendants,

Jointly and severally, as follows:

      A. In favor the plaintiffs in an amount to be determined by a jury for each

of plaintiff’s causes of action;

      B. Awarding plaintiff punitive damages in an amount to be determined by

a jury;

      C. Awarding plaintiff reasonable attorneys’ fees, costs and disbursements of
          Case 1:19-cv-03358-GHW Document 1 Filed 04/15/19 Page 7 of 7




this action; and

      D. Granting such other and further relief as this Court deems just and

proper.

                          JURY DEMAND

      Plaintiff demands a trial by jury.

DATED:       Mount Vernon, NY
             April 15, 2019

TO: Ocwen Financial Corporation
2002 Summit Boulevard 6th Floor,
Atlanta Georgia 30319.

Ocwen Loan Services, LLC
1661 Worthington Road Suite, 100,
West Palm Beach Florida 33409.

Altisource Portfolio Solutions S.A
a40, Avenue Monterey L-2163
Luxembourg Grand
Duchy of Luxembourg

Liberty Mutual Insurance Company
175 Berkeley Street
Boston, MA 02116
                                            Yours, etc.,

                                            /s/ Lauren P. Raysor
                                            Lauren P. Raysor, Esq.
                                            Bar#: lr 1551
                                            Attorney for the Plaintiffs
                                            11 West Prospect Avenue
                                            New York, NY 10550
                                            914/733-8080
                                            lpraysor@aol.com
